Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
March 8, 2018.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-18-00142-CV



   IN RE KRISTEN TURLEY GIBSON AND BILLY GIBSON, AS NEXT
               FRIENDS OF K.G., A MINOR, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               113th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2014-36925

                          MEMORANDUM OPINION

      On February 23, 2018, relators Kristen Turley Gibson and Billy Gibson, as
Next Friends of K.G., a Minor, filed a petition for writ of mandamus in this court.
See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see also Tex. R. App. P. 52.
In the petition, relators ask this court to compel the Honorable Michael Landrum,
presiding judge of the 113th District Court of Harris County, to set aside his February
8, 2018 order, granting real party in interest’s motion for summary judgment against
relators.

       Relators filed a motion to dismiss the petition. The motion is GRANTED.
Accordingly, relators’ petition for writ of mandamus is dismissed. Relators’ second
emergency motion for temporary relief is denied as moot.


                                  PER CURIAM

Panel consists of Justices Christopher, Busby, and Brown.




                                         2